Citation Nr: 0908864	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-23 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back condition 
and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for arthritis of the 
hips and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein the RO reopened the 
Veteran's claim for service connection for arthritis of the 
hips and denied the claim on the merits and denied the 
Veteran's claim for service connection for a back condition 
on the basis that no new and material evidence had been 
submitted.  Regardless of the RO's actions, the Board is 
required to consider whether new and material evidence has 
been received warranting the reopening of the previously 
denied claims.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the veteran's previously and finally denied 
claims).  Thus, the issues on appeal have been characterized 
as shown above.  

The Veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in September 2008.  A 
transcript of that proceeding has been associated with the 
Veteran's claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues decided herein have 
been completed.

2.  Service connection was previously denied for a back 
condition by rating decisions promulgated in July 1974 and 
July 2005.  In addition, the July 2005 rating decision denied 
service connection for arthritis of the hips.  The Veteran 
was informed of these decisions and his procedural and 
appellate rights and did not appeal.

3.  The evidence received since the last prior denial of 
service connection for a back condition does not relate to an 
unestablished fact necessary to substantiate the claim, is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the claim.

4.  The evidence received since the last prior denial of 
service connection for arthritis of the hips relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial and raises a reasonable 
possibility of substantiating the claim.  

5.  There is no competent medical evidence relating the 
Veteran's arthritis of the hips to active service. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received for the 
claim of entitlement to service connection for a back 
condition and, therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

2.  New and material evidence has been received for the claim 
of entitlement to service connection for arthritis of the 
hips and, therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

3.  Arthritis of the hips was not incurred in or aggravated 
by the Veteran's active military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in November 2006, prior to the December 2006 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.   

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for arthritis of the hips 
and a back condition.  The RO also explained what information 
and evidence he must submit and what information and evidence 
will be obtained by VA.  The notice also informed the Veteran 
as to the assignment of disability ratings and effective 
dates.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (b), as well as the Court's holdings in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims. Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
the November 2006 VCAA notice, the Veteran was informed of 
the requirement that new and material evidence was necessary 
to reopen the previously denied claims for arthritis of the 
hips and a back condition, explained the evidence necessary 
to reopen the claims, and defined the legal standard for such 
evidence by language that comports with the relevant 
regulatory provisions of 38 C.F.R. § 3.156(a).  The Board 
acknowledges that the Veteran was not specifically advised as 
to the lack of medical evidence relating his disabilities to 
service, which was cited in the previous denial.  However, 
the December 2006 rating decision, the June 2007 Statement of 
the Case, and the April 2008 Supplemental Statement of the 
Case noted the unsubstantiated elements of the veteran's 
claims.  Moreover, the Board notes that the Veteran has 
actively participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured 
by actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  Consequently, the Veteran is not 
prejudiced by a decision at this time.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, Social 
Security Administration (SSA) records and VA treatment 
records are in the claims folder.  The record shows that the 
Veteran identified several medical providers and physicians 
from whom he sought medical treatment for his back condition 
and arthritis of the hips.  The Board notes that, in the 
past, the Veteran identified several medical providers and 
physicians from whom he sought treatment, but that the 
records were no longer available.  However, in conjunction 
with the present appeal, the Veteran did not provide any 
further information regarding these medical providers or 
physicians.  Further, in the September 2008 hearing 
transcript, the Veteran reported that the records were no 
longer available.  The Board notes that VA's duty to assist 
is not always a one-way street.  If the Veteran wishes help, 
he cannot passively wait for it in those circumstances where 
his actions are essential in obtaining the putative evidence. 
Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 
Vet. App. 60, 68 (1993).  Consequently, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.

The record reveals that the Veteran was not afforded a VA 
examination in conjunction with his claim of service 
connection for a back condition; however, the Board finds 
that such development is not warranted.  VA regulations 
provide that an examination is not required in the context of 
new and material evidence claims.  See 38 C.F.R. § 
3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 
(August 29, 2001).

As will be discussed in greater detail below, the Veteran's 
claim of service connection for arthritis of the hips is 
reopened.  The Board recognizes that the Veteran was not 
afforded a VA examination with respect to the claim of 
service connection for arthritis of the hips.  Under the 
VCAA, VA is required to provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but as follows: (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (2) establishes that the 
Veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease subject to a VA 
presumption manifesting during an applicable presumptive 
period, provided the claimant has qualifying service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  Id.  
After a review of the record, the Board finds that a remand 
for a VA examination is not necessary.  Although the veteran 
suffered an injury to the left hip during service, there is 
no documentation of a hip disability until 2001, more than 30 
years after service and no medical evidence relating the 
Veteran's arthritis of the hips to active service.  As such, 
all three elements of Mclendon are not met and, therefore, VA 
is not required to provide him with a VA examination in 
conjunction with his claim.

 Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  

II.	New and Material Evidence

The Veteran's claim of service connection for a back 
condition was previously denied by a July 1974 rating 
decision.  The Veteran did not appeal this decision and it 
became final.  In the July 2005 rating decision, the RO 
reopened the Veteran's claim of service connection for a back 
condition and denied the claim on its merits.  The July 2005 
rating decision also denied the Veteran's claim of 
entitlement to service connection for arthritis of the hips.  
The Veteran was informed of this decision, including his 
right to appeal, and did not file a timely Notice of 
Disagreement.  Therefore, the July 2005 rating decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's claim of service connection for 
a back condition, the claim was first denied by a July 1974 
rating decision.  The evidence on file at the time of this 
decision consisted of the service treatment records and the 
June 1974 VA examination report, to include the June 1974 VA 
radiographic report.  The service treatment records do not 
reveal complaints, notations, or documentation of a back 
condition, although the veteran sustained a left thigh muscle 
strain in July 1967 and reportedly injured his left hip, when 
he slipped and fell into a hole while playing football.  X-
ray examination of the proximal femur and hip was negative.  
The separation Report of Medical History shows that the 
Veteran denied recurrent back pain, denied any bone, joint or 
other deformity, and denied arthritis or rheumatism.  The 
separation examination report reveals that the Veteran's 
spine was clinically evaluated as normal.  The June 1974 
radiographic report shows that there was a slight rotation 
and scoliosis with a concavity directed toward the left.  At 
the June 1974 VA examination, a notation was made of a minor 
left hip sprain in 1967, no residual.  The June 1974 VA 
examination report reveals a diagnosis of lumbosacral strain, 
records, developmental, with x-ray evidence of rotation and 
scoliosis, lumbar spine.  In the July 1974 rating decision, 
the RO noted that the Veteran sustained a lumbar strain in 
July 1967; however, the Veteran's claim was denied because 
the Veteran had a developmental or constitutional abnormality 
which was not a disability under the law.  

In August 2004, the Veteran submitted a claim for service 
connection for arthritis of the hips and to reopen his 
previously denied claim of service connection for a back 
condition.  The claims were both denied by a July 2005 rating 
decision.  

With respect to the Veteran's claim for service connection 
for arthritis of the hips, the evidence of record at the time 
of the July 2005 rating decision consisted of the service 
treatment records, a photograph, the June 1974 VA examination 
report and radiographic report, VA treatment records, and 
March 2005 lay statements.  The service treatment records 
show that the Veteran complained of hurting his hip while 
playing football in June 1967.  He stated that he stepped in 
a hole and twisted his hip and that he had trouble walking 
down the stairs.  The service treatment records do not reveal 
any further documentation of a hip condition or complaints 
regarding the Veteran's hips.  The separation examination 
report evaluated the Veteran's lower extremities as normal 
and the report of medical history was negative for any 
findings or notations regarding the Veteran's hips.  The June 
1974 VA examination report revealed no evidence of a 
significant abnormality of the left hip.  The June 1974 VA 
examination report reveals that the Veteran reported a 
history of a minor sprain to the left hip during service and 
that there was no residual, no soft tissue swelling in the 
area, no area of tenderness, no crepitus on movement.  The 
hip flexion was 0 to 125 degrees, abduction 0 to 45 degrees, 
no hyper-extensibility, and no weakness of the muscles of the 
thigh or low back.  The lay statements dated in March 2005 
discuss the Veteran's hip and back injuries during service 
and how he continued to have pain in his back and hips.  The 
statements also explained that the Veteran used a cane for 
support.  In the July 2005 decision, the RO acknowledged the 
Veteran's complaints of hip pain; however, the claim was 
denied because there was no evidence of arthritis, no 
evidence of continuous treatment of a hip condition during 
service, and no medical evidence relating the Veteran's 
arthritis of the hips to service.  

With respect to the Veteran's claim of service connection for 
a back condition, the evidence of record at the time of the 
July 2005 rating decision consisted of VA treatment records, 
service treatment records, the lay statements, a photograph, 
and the June 1974 VA examination report and radiographic 
report as described above.  The July 2005 rating decision 
reopened the previously denied claim of service connection 
due to a current diagnosis of a back disability, specifically 
revealing low back pain, spinal stenosis and arthritis.  
However, the claim was denied on the merits because there was 
no medical evidence that related the Veteran's current back 
condition to service. 

For evidence to be new and material (i.e. relating to 
unestablished facts necessary to substantiate the claim, and 
raising a reasonable possibility of substantiating the 
claim), to reopen the Veteran's claim for service connection 
for arthritis of the hips, the evidence would have to tend to 
show that a medical nexus exists between the Veteran's 
arthritis of the hips and service, evidence that shows 
continuity of treatment since service, or a current diagnosis 
of arthritis of the hips.  For evidence to be new and 
material to reopen the Veteran's claim for service connection 
for a back condition, it would have to tend to show that a 
medical nexus exists between the Veteran's back condition and 
active service.  

The evidence added to the record since the last denial in 
July 2005 consists of updated VA treatment records, the 
Veteran's hearing testimony, and lay statements.  

The Veteran's hearing testimony describes his continued 
complaints of hip and back pain including his assertions of 
injuries during service.  However, the Veteran's testimony is 
not considered "new and material" to reopen the Veteran's 
claims of service connection.  The testimony does not reveal 
a diagnosis of arthritis of the hips and does not contain any 
competent medical evidence relating the Veteran's current hip 
condition to service.  The testimony also does not include 
competent medical evidence relating the Veteran's current 
back condition to service.  Furthermore, the Veteran's 
contentions are duplicative of the statements previously 
considered by the RO in the July 2005 rating decision.  

In a lay statement dated in July 2007, a friend of the 
Veteran's (P.L.S.) explained that the Veteran told him that 
an injury from service would not allow him to play baseball 
and, therefore, the Veteran just served as a coach.  In 
another July 2007 lay statement, W.B. explained that he knew 
the veteran since childhood and that the Veteran used to be 
physically active and participate in sports.  However, W.B. 
noted that since the Veteran returned from service, he 
changed and that his back and hip injuries caused him to no 
longer be physically active.  Lastly, in a July 2007 lay 
statement, J.E.C. stated that the Veteran changed after 
service and that an injury to the Veteran's back was the 
reason that he was not as active.  The Board recognizes that 
the aforementioned statements are "new" in that they were 
not previously submitted and considered by the previous 
decisions.  However, the lay statements are not considered 
"material."  As noted above, at the time of the previous 
denial in July 2005, the record contained several lay 
statements that explained that the Veteran suffered injuries 
in service and that he experienced hip and back pain since 
separation from service.  Furthermore, although the July 2007 
lay statements essentially relate the Veteran's current 
arthritis of the hips and back condition to his inservice 
injuries, the matter of the etiology of a medical disorder is 
beyond the competence of a lay person.  Although lay persons 
are competent to give evidence about what they experienced or 
observed; they are not competent to diagnose any medical 
disorder or render an opinion as to the cause of the 
Veteran's current disabilities because they do not have the 
requisite medical expertise.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994), Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
the lay statements are not deemed to be "new and material 
evidence" as they do not raise a reasonable possibility of 
substantiating the claims.  See 38 U.S.C.A. § 5108 (West 
2002); 
38 C.F.R. § 3.156 (2008).

The Board also acknowledges the Veteran's contention that the 
Court's decision in Cosman v. Principi, 3 Vet. App. 303, 305 
(1992), should qualify as "new and material" evidence to 
reopen his claims for service connection.  However, as noted 
previously, to reopen the Veteran's claim, the Veteran must 
submit evidence that relates to the unsubstantiated element 
of service connection.  The Cosman v. Principi decision does 
not qualify as "new and material" evidence because it does 
not contain a medical nexus relating the Veteran's arthritis 
of the hips to service and no diagnosis of arthritis of the 
hips.  The decision also does not contain a medical nexus 
relating the Veteran's back condition to service.  

Lastly, the Board observes that the VA treatment records show 
that the Veteran receives medical treatment for a back 
disability.  However, the records do not contain any medical 
evidence which relates the Veteran's back disorder to 
service, which was the basis for the last denial.  Therefore, 
these additional medical records do not relate to an 
unestablished fact necessary to substantiate the claim, and 
do not raise a reasonable possibility of substantiating the 
claim.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994) (medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence).  However, the Board notes that the VA 
treatment records do reveal that the Veteran has mild 
degenerative changes of the hips.  Since the July 2005 rating 
decision denied the Veteran's claim, in part, because there 
was no evidence of arthritis, the Board finds that the VA 
treatment records constitute "new and material" evidence 
pursuant to 38 C.F.R. § 3.156(a).  Therefore, the claim of 
service connection for arthritis of the hips is reopened.  

Since the Board has determined that new and material evidence 
has been submitted with respect to the Veteran's claim of 
service connection for arthritis of the hips, it is necessary 
to consider whether the Veteran would be prejudiced by the 
Board proceeding to a decision on the merits.  The record 
shows that the RO considered the Veteran's claim of service 
connection on the merits as well.  Moreover, the Veteran was 
provided with the laws and regulations pertaining to 
consideration of the claim on the merits.  Additionally, the 
Veteran has provided argument addressing his claim on the 
merits.  Accordingly, the Board finds that the Veteran would 
not be prejudiced by its review of the merits at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.	Service Connection for Arthritis of the Hips

Service connection on a direct basis may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b) (2008).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
Where a Veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id.

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The Veteran contends that his arthritis of the hips is 
related to his time in service.   

Initially, the Board notes that the VA treatment records show 
that the Veteran has mild degenerative changes of the hips.  

However, the preponderance of the evidence weighs against the 
Veteran's claim for service connection.  

As discussed previously, the service treatment records show 
that the Veteran injured his hip while playing football in 
June 1967.  He stated that he stepped in a hole and twisted 
his hip and that he had trouble walking down the stairs.  The 
service treatment records did not reveal any further 
documentation of any hip condition or complaints regarding 
the Veteran's hips.  The separation examination report 
evaluated the Veteran's lower extremities as normal and the 
report of medical history was negative for any findings or 
notations regarding the Veteran's hips.  In the report of 
medical history, the Veteran specifically denied the presence 
of arthritis.

Subsequent to service, the Veteran's left hip was evaluated 
during a June 1974 VA examination report.  The VA examination 
report reveals that the Veteran reported a history of a minor 
sprain to the left hip during service and that there was no 
residual, no soft tissue swelling in the area, no area of 
tenderness, and no crepitus on movement.  The hip flexion was 
0 to 125 degrees, abduction 0 to 45 degrees, no hyper-
extensibility, and no weakness of the muscles of the thigh or 
low back.  The June 1974 VA radiographic report revealed no 
significant abnormality of the left hip.

The VA treatment records show continued complaints of hip 
pain since 2001, approximately 32 years after separation from 
service.  The Court has indicated that the normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  

Moreover, there is no competent medical evidence relating the 
Veteran's current arthritis of the hips to active service.  
Indeed, the lay statements dated in March 2005 discuss the 
Veteran's hip and back injuries during service and how he 
continued to have pain in his back and hips.  Further, the 
lay statements dated in July 2007 also discuss that the 
Veteran incurred a hip injury during service and that he 
continued to have hip pain.  However, neither the Veteran nor 
his friends are competent to diagnose a medical disorder or 
to render an opinion as to the cause or etiology of any 
current disorder because they are not shown to have the 
requisite medical knowledge or training.  See Espiritu v 
Derwinski, 2 Vet. App. 492 (1992).  As such, the lay 
assertions regarding the etiology of the Veteran's current 
arthritis of the hips is of little probative value.  

Lastly, service connection on a presumptive basis is also not 
warranted.  The Board recognizes the Veteran's contentions 
that he suffered hip pain since service.  See September 2008 
hearing transcript.  However, there is no competent evidence 
of the presence of arthritis to a compensable degree within 
one year of the Veteran's discharge.  Indeed, the June 1974 
VA radiographic report did not demonstrate any significant 
abnormality of the left hip and there is no competent medical 
evidence regarding hip pain until 2001.  

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of service connection for the arthritis of the hips.  Thus, 
the benefit of the doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a back 
condition, the benefit sought on appeal is denied.  

New and material evidence having been received to reopen the 
claim of entitlement to service connection for arthritis of 
the hips, the claim is reopened.  

Entitlement to service connection for arthritis of the hips 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


